Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 have been reviewed and are addressed below.  

Response to Amendment/Arguments
Applicant’s amendments filed 9-24-21 has been entered and are addressed below.
With respect to applicant’s arguments regarding the 101 rejection that the claims do not fall under the enumerated groupings since the amended claims since it is similar to example 37. Examiner respectfully disagree. Unlike example 37 where it monitors the usage of icons and arranges the icons based on usage, the instant claim receives postoperative feedback then updating the protocol using an algorithm/model, which falls under method of organizing human activity, in this case the patient with they system.
With respect to applicant’s arguments where the additional elements are integrated into a practical application (improving technology), similar to Berkheimer. Examiner respectfully disagree. The claim features that they assert are unconventional under step 2B are the same features that have been found/identified as abstract in step 2A. 
Additionally applicant argues that the instant claim is similar to McRO. Examiner respectfully disagree. Unlike McRO, the instant claim does not generate an animated lip sync, rather it analyzes feedback data and generates an updated instructions.
With respect to the prior art rejection, it is moot in view of applicant’s amendments to the claims and are addressed below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a device, method and computer readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 9 and 17 recite “determining upon completion of an orthopedic procedure of anatomy of a patient, a final state of the anatomy”, “determining a postoperative protocol for the patient based on the final state”, “receiving postoperative feedback from the patient related to postoperative protocol or the anatomy”, “updating the postoperative and the final state”, “generating a changed postoperative patient treatment protocol”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “machine learning trained model”, “robotic surgical device”, “non-transitory machine readable medium”, “processor”, “system”, “memory”, “mobile device”, “camera”, which are additional elements that are recited at a high level of generality (e.g., the “processor” performs a pattern identification analysis through no more than a statement that said processor is “configured” to perform said patter identification analysis) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “establish communication….”, which are considered limitations directed to insignificant extra-solution activity that does not 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
paragraph 19 states that "The system 100 includes a robotic surgical device 102, which may include a computing device 104 (e.g., a processor and memory for performing instructions)”.
Paragraph 11 recites “postoperative patient data may be collected through use of mobile devices, such as smart phones and smart wearables (e.g., smart watch or similar wearable sensor devices). The smart phone may include interactive applications to collect patient engagement and feedback, while the smart wearables may be used to collect objective measurement data (e.g., range of motion, gait, or step count, among others)”.
The claims does not recite additional limitations that are directed to insignificant extra-solution activity. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.

Dependent claim(s) 2-8, 10-16 and 18-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saliman (2017/0228517) in view of Ethington (2016/0210442).
With respect to Claim 1 Saliman teaches a method comprising: 
determining, upon completion of an orthopedic procedure on anatomy of a patient, a final state of the anatomy (Saliman paragraph 298 “determine post-treatment wellness scores a treatment for an orthopedic surgery”); 
determining, using a machine learning trained model, a postoperative protocol for the patient based on the final state (Saliman paragraph 146 “generation of a wellness protocol (step 825) may include incorporating one or more scoring protocols associated with the OMDs incorporated into the wellness protocol. Additionally, or alternatively, step 825 may also incorporating one or more baseline recovery vectors and/or modified recovery vectors into the wellness protocol”); 
receiving postoperative feedback from the patient related to the postoperative protocol or the anatomy (Saliman paragraph 191 “the additional feedback may be provided in any appropriate manner including, but not limited to, a score (e.g., 0-100 or A-F), a word (e.g., needs improvement, good, great), or an image (e.g., a linear regression graph that shows recovery from the treatment over time or a pie chart that provides feedback regarding the recovery rate of the patient when the OMD is responded to). In most cases, the feedback will be specific to the patient and responsive to the OMD responses. In some instances, the feedback may indicate next steps for the 
updating the machine learning trained model based on the postoperative feedback data, the postoperative patient treatment protocol, and the final state (Saliman paragraph 145 “a wellness protocol for a treatment associated with the treatment code, diagnostic code, or treatment indicator may be generated based on the determined schedule. The wellness protocol may establish, for example, which types of OMDs are to be delivered to a patient, when the OMDs are to be delivered to a patient, when a patient's EMR should be accessed to retrieve test results, when a patient and/or treatment provider should be reminded to administer and/or complete an OMD, feedback mechanisms for a patient, treatment provider, and/or treatment facility associated with the treatment, and so on”).
Saliman does not explicitly teach the postoperative feedback data indicative of a postoperative objective outcome metric related to the postoperative patient treatment protocol or the anatomy nor generating a changed postoperative patient treatment protocol based on the updated machine learning trained model.
Ethington teaches when scoring responses, questions with state-machine logic are updated (Ethington paragraph 39 which interpreted as the postoperative feedback data indicative of a postoperative objective outcome metric related to the postoperative patient treatment protocol or the anatomy).
Ethington teaches  User interface component 110, which also comprises the computer system 106, provides user interfaces for the clinical care team to interact with the system 106. It can include interfaces for configuration of questionnaires (specific 
One of ordinary skill at the time of filing would have found it obvious to combine the teachings of Saliman with Ethington with the motivation of decreases the occurrence of readmissions by remotely monitoring patient health and post-discharge compliance by using configurable questionnaires that provide prioritized, direct feedback and communications with the patient's care team while allowing the patient to review discharge instructions and interact with the clinical care team (Ethington paragraph 5).
Claim 9 is rejected as above.
Claim 17 is rejected as above.

With respect to claim 2 Saliman teaches the method of claim 1, further comprising receiving intraoperative information, from a robotic surgical device, during the orthopedic procedure, and wherein updating the machine learning trained model 
Claim 10 is rejected as above.
Claim 18 is rejected as above.

With respect to claim 3 Saliman teaches the method of claim 1, further comprising: receiving, intraoperatively, a predicted final state of the anatomy; using the machine learning trained model to predict a postoperative protocol for the patient based on the predicted final state; and outputting, intraoperatively, the predicted postoperative protocol for display (Saliman paragraph 87 recites “measures the patient's progress from before a treatment to after the treatment” and paragraph 210 “provides an exemplary pain interference recovery timeline interface 2104 for pain interference wellness scores and projected/predicted pain interference wellness scores for the patient”).
Claim 11 is rejected as above.
Claim 19 is rejected as above.

With respect to claim 4 Saliman teaches the method of claim 1, further comprising: recording an action taken by a robotic surgical device during a portion of the 
Claim 12 is rejected as above.
Claim 20 is rejected as above.

With respect to claim 5 Saliman teaches the method of claim 1, wherein the anatomy is a knee of the patient and the final state includes a final knee state based on five variables (Saliman paragraph 137 “when a treatment has contributing factors (step 722) one or more contributing factors for the treatment and/or an underlying diagnosis may be determined (step 725). On occasions when a treatment has no contributing factors (step 722), process 700 may proceed directly from step 720 to step 740. Exemplary contributing factors include, but are not limited to, weight, age, gender, pre-existing conditions, and comorbidities. Information regarding contributing factors may be stored in, for example, a database like other considerations database 132 and/or scoring procedure database 116”).
Claim 13 is rejected as above.


Claim 14 is rejected as above.

With respect to claim 7 Saliman teaches the method of claim 1, wherein the feedback includes range of motion information and pain information (Saliman paragraph 179 and 81).
Claim 15 is rejected as above.

With respect to claim 8 Saliman teaches the method of claim 1, further comprising determining the feedback based on receiving motion data from movement of the patient captured by a camera of a mobile device (Saliman paragraph 363).
Claim 16 is rejected as above.




20. The system of claim 9, wherein the machine learning trained model is trained using preoperative information about the patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626